         Case 5:17-cv-00967-OLG Document 118 Filed 08/31/21 Page 1 of 1                         FILED
                                                                                            August 31, 2021
                                                                                         CLERK, U.S. DISTRICT COURT
                                                                                         WESTERN DISTRICT OF TEXAS

                              IN THE UNITED STATES DISTRICT COURT                                                  JU
                                                                                      BY: ________________________________
                                                                                                              DEPUTY
                               FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

ROY C. SPEGELE, individually and on behalf
of all others similarly situated,
                Plaintiff,                              '
v.                                                      '        Civil No: SA-17-CV-0967-OLG
                                                        '
                                                        '
USAA LIFE INSURANCE COMPANY,                            '
                Defendants,                             '


                             ORDER ADMINISTRATIVELY CLOSING CASE

        On August 26, 2021, the Court entered Order and Final Judgment Granting Final Approval of

Class Action Settlement (see docket no. 116).    Accordingly, the Court hereby administratively

CLOSES this case while retaining jurisdiction over this action and the parties, attorneys and

Settlement Class Members for all matters relating to this action, including (without limitation) the

administration, interpretation, and effectuation or enforcement of the Settlement Agreement.     The

Clerk of the Court is ORDERED to close this case upon entry of this Order.      If the parties wish to

reopen this case, they may do so by filing a motion to reopen.

        It is so ORDERED.

         Signed this    31st     day of August 2021.




                                                        ORLANDO L. GARCIA
                                                        CHIEF UNITED STATES DISTRICT JUDGE
